Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-605
                     Lower Tribunal No. F88-31912D
                          ________________


                           Junior Beaubrum,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Junior Beaubrum, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.